Order, Supreme Court, New York County (Helen E. Freedman, J.), entered April 7, 2003, which granted defendants summary judgment and dismissed the complaint, unanimously affirmed, without costs.
The second, third and fifth causes of action for breach of contract and implied contract were properly dismissed since plaintiffs employment was at will (see Lobosco v New York Tel. Co./NYNEX, 96 NY2d 312 [2001]). Similarly, the fraud causes of action were properly dismissed as duplicative of the breach of contract causes (see Richbell Info. Servs. v Jupiter Partners, 309 AD2d 288, 305 [2003]). The claims for tortious interference with contract and punitive damages were properly dismissed by reason of plaintiffs failure to establish sufficiently the requisite conduct (see Huebener v Kenyon & Eckhardt, 142 AD2d 185 [1988]; New York Univ. v Continental Ins. Co., 87 NY2d 308, 315-316 [1995]; cf. Mulder v Donaldson, Lufkin & Jenrette, 208 AD2d 301 [1995]). Concur—Nardelli, J.P., Saxe, Sullivan, Ellerin and Sweeny, JJ.